 


109 HR 1325 IH: To amend the Immigration and Nationality Act to repeal authorities relating to H1–B visas for temporary workers.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1325 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Tancredo introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to repeal authorities relating to H1–B visas for temporary workers. 
 
 
1.Repeal of authorities relating to H1–B visas for temporary workers 
(a)Repeal of H1–B provisionsThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking sections 101(a)(15)(H)(i)(b), 212(n), 214(c)(9), 214(c)(10), and 286(s). 
(b)Conforming amendments 
(1)Section 214(c)(5)(A) of such Act (8 U.S.C 1184(c)(5)(A)) is amended by striking 101(a)(15)(H)(i)(b) or. 
(2)Section 214(g)(1) of such Act (8 U.S.C. 1184(g)(1)) is amended by striking 1992)— and all that follows through (B) and inserting 1992). 
 
